El Juez Presidente Interino Señor Travieso
emitió la opi-nión del tribunal.
La sección 1 de la Ley núm. 49 aprobada en agosto 7 de 1935 ((2) pág. 539) dispone que “a ninguna persona se le empleará o se le permitirá que trabaje en ningún estableci-miento comercial, industrial, agrícola o en cualquier otro ne-gocio lucrativo más de ocho (8) horas durante cualquier día natural.” La misma sección establece las siguientes excep-ciones :
(a) Cuando ocurriere cualquier evento extraordinario o una emergencia causada por fuego, hambre o inundación o cuando corriere peligro la vida, la propiedad, la seguridad o la salud pública, siempre que el Gobernador declare subsi-guientemente que las infracciones cometidas han sido excu-sables.
*675(b) La limitación de ocho horas establecida para todos los trabajos normales “puede ser ampliada a un período que no excederá de nueve (9) horas durante cualquier día natural” a condición de que a la persona así empleada se le llagará por el trabajo que haga durante el período extra, a un tipo que sea doble del salario que se le esté pagando por hora regular de trabajo.
Ante la Corte Municipal de Manatí se radicaron tres de-nuncias contra Agustín Soler, capataz de una explotación agrícola dedicada a colonia de caña, perteneciente al patrono Florida Agrícola Co. En cada una de dichas denuncias se le imputó una infracción de las disposiciones de la sección 1 de la citada ley de 1935, consistente en haber permitido que un empleado de la citada colonia trabajara “desde las 6.00 A. M. hasta las 12.00 A. M. y desde las 12.30 P. M. hasta las 4.30 P. M., o sea más de ocho horas en el referido día, no existiendo evento extraordinario o emergencia, ni ninguna otra circunstancia especial, etc.”
Vistos los tres casos conjuntamente ante la Corte de Dis-trito de Areeibo, el acusado fue declarado culpable de las tres alegadas infracciones y condenado en cada uno de los tres casos al pago de una multa de $100 o prisión subsidia-ria, más las costas. No estando conforme con dichas tres sentencias, apeló el acusado. Los tres recursos fueron vis-tos conjuntamente y sometidos por un solo alegato. Sos-tiene el apelante que la corte inferior erró al declarar sin lugar las excepciones perentorias interpuestas contra las tres denuncias, al apreciar la prueba, y al actuar con pasión, pre-juicio y parcialidad en contra del acusado durante todo el curso de la vista.
Las tres denuncias son a nuestro juicio suficientes para informar al acusado en cuanto a la naturaleza de la infracción que se le imputa. La sección 4 de la Ley núm. 49 de 1935 dispone que la palabra “patrono” “incluye toda persona natural o jurídica y el administrador, superintendente, capataz, mayordomo y representante de dicha persona *676natural o jurídica”. La sección 8 de la misma ley dispone que “todo patrono que infrinja esta ley, o alguna sección o disposición de la misma, será culpable de delito menos grave {misdemeanor) etc.” En las denuncias se alega que el acu-sado, siendo capataz del patrono Florida Agrícola Co., per-mitió que un empleado de dicho patrono trabajara en el día 18 de abril de 1941 durante diez horas. La ley impone al capataz la misma obligación que impone al patrono — la de no permitir a los empleados trabajar más de ocho horas du-rante cualquier día natural. No erró la corte inferior al des-estimar las excepciones perentorias. Véase: Pueblo v. Giraud, 52 D.P.R. 31, 33.
Examinemos la prueba. La ofrecida por el Fiscal fue como .sigue:
Emilio Tirado Pares, Supervisor de Distrito del Depar-tamento del Trabajo, declaró: que el 18 de abril de 1941 es-tuvo en la colonia “Fortuna” cuando ya habían pasado las 4.30 de la tarde y todavía estaban trabajando en la colonia, que representaba el acusado como capataz; que no sabe de propio conocimiento a qué hora empezaron a trabajar esos obreros; que él llegó allí después de las cuatro y no estuvo allí en el resto del día.
Francisco Jiménez Valle, declarando en relación con el caso núm. 6198 (recurso núm. 10,138) dijo: que el 18 de abril de 1941 estuvo trabajando con el acusado en la colonia For-tuna, llenando trucks; que él le informó al empleado del De-partamento del Trabajo que habían trabajado más de ocho horas; que trabajaron 9 horas y no les pagaron la hora extra.
Fernando Abrahams Méndez, declarando en .cuanto al caso núm. 6199 (recurso núm. 10,139) dijo: que el 18 de abril estuvo trabajando en “La Fortuna” con Agustín Soler como capataz, llenando cañas; que en ese día trabajó diez horas, empezando a las 6 de la mañana y terminando a las 4.30 P. M.; que entró al trabajo a las 6, salió a almorzar a las 12, volvió al trabajo a las 12.30 y salió a las 4.30; que no le *677pagaron las dos boras extra; que todas las personas qne trabajaron allí ese día empezaron a trabajar a la misma hora y terminaron a la misma hora; qne no recuerda cuál fué el día en que trabajó 10 horas y no le pagaron las horas extra; que el día que no le pagaren fué jueves y que el día que es-tuvo allí el Agente del Trabajo fué el viernes.
Julio Carrión, testigo ofrecido por el fiscal para sostener la denuncia en el caso núm. 6200 (recurso núm. 10,140) de-claró : que el día de autos trabajó en la colonia llenando trucks; que entró a trabajar a las 6 de la mañana, salió a las 12, volvió a entrar a las 12.30, terminando el trabajo a las 4.30 P. M.; que trabajó diez horas y no cobró las dos horas extra; que no se quejó al capataz porque “ellos dije-ron que no estaban obligados a pagar extras y si nos con-venía trabajar que trabajáramos”; que no recuerda el día a que se refiere; que nunca ha cobrado horas extra y que le deben más o menos como 54 horas.
La prueba de la defensa consistió en las declaraciones de tres compañeros de trabajo de los testigos de El Pueblo y la del ma3ordomo de la finca “Fortuna”. Todos declara-ron en síntesis que en el día de autos los que se dedicaban al trabajo de llenar trucks comenzaron a trabajar a las seis y inedia de la mañana; que suspendieron sus labores a las once para descansar; que reanudaron el trabajo a las 12 y lo terminaron a las tres y media de la tarde, habiendo tra-bajado en total 8 horas.
La evidencia ofrecida para sostener la denuncia en el re-curso núm. 10,138 es claramente insuficiente. El testimonio del Agente del Departamento del Trabajo carece de valor probatorio, pues dicho testigo sólo pudo declarar que cuando él llegó a la colonia a las 4.30 P. M. los obreros estaban tra-bajando, pero no pudo precisar cuándo comenzaron el tra-bajo. La declaración del obrero Francisco Jiménez Valle, a quien, según se alega, el acusado permitió trabajar durante diez horas, sostuvo que dicho obrero trabajó durante nueve horas y que la hora extra no le fué pagada. Estos hechos *678no constituyen por sí solos nna violación de la ley. Ésta,, según hemos visto, autoriza el empleo de un obrero por “un período que no excederá de -nueve (9) horas durante cual-quier día natural”, con la única condición de que deberá pa-gársele por la novena hora el doble de lo que se le esté pa-gando por las horas regulares. Es cierto que el acusado, en su capacidad de capataz, permitió que el obrero trabajase durante nueve horas, pero no existe prueba alguna de que fuera el acusado el que tenía la obligación de pagar al obrera por la hora extra. Si ésa era una obligación del verdadero patrono, el dueño de la finca, su incumplimiento no le puede ser imputado al capataz para hacerle responsable criminal-mente. Si el dueño de una finca que permite a sus obreros trabajar durante nueve horas, y se niega a pagarles doble por la hora extra, es responsable criminalmente, además de-serlo civilmente, es cuestión que no resolvemos por no estar envuelta en este caso. Solamente resolvemos que bajo los hechos y circunstancias de .este caso el capataz acusado no es culpable de violación alguna de la Ley núm. 49 de 1935 y que la sentencia que le fue impuesta debe ser revocada.
La prueba ofrecida en apoyo de los otros dos casos es contradictoria. Los obreros Fernando Abrahams Méndez y Julio Carrión aseguran que ellos trabajaron durante diez horas en el día especificado en la denuncia. Los testigos dé-la defensa sostienen que ellos al igual que Abrahams y Ca-rrión trabajaron ocho horas solamente. La corte sentencia-dora, que vió y oyó declarar a todos los testigos, resolvió el conflicto dando crédito a los testigos de la acusación y ne-gándoselo a los de la defensa. La prueba creída por la corte inferior es suficiente para sostener la acusación, sin que sea necesario, como pretende el apelante, que la declaración, del único testigo de cargo en cada caso sea corroborada por otros testigos. La evidencia ofrecida por el fiscal y creída por la corte sentenciadora establece el hecho esencial de que el acusado, siendo capataz de la finca en cuestión, permitió que los dos mencionados obreros trabajaran en el indicado-*679clía durante un período de diez horas, infringiendo al hacerlo así las disposiciones de la sección 1 de la Ley núm. 49 de 1935.
Considerando que el principal responsable y beneficiario de estas infracciones es el dueño de la finca o explotación agrícola, aun cuando el capataz es también responsable por mandato expreso de la ley, convenimos con el apelante en que la pena de $100 de multa que le fue impuesta en cada caso y que es la máxima que fija el estatuto, es una pena excesiva y que debe ser reducida en ambos casos.
Por las razones expuestas se revolca la sentencia recu-rrida que dictó la Corte de Distrito de Arecibo en 4 de diciembre de 1941 en el recurso núm. 10,138, y se absuelve al acusado.

Las sentencias dictadas en los recursos núm. 10,139 y núm. 10¿140, ambas de fecha 4 de diciembre de 1941, deben ser modificadas en el smtido de reducir a $25 el importe de la multa en cada caso, debiendo <el acusado sufrir ion día de cárcel por cada dólar que dejare de satisfacer, y pagar las costas. Y así modificadas serán confirmadas.